PER CURIAM.
The former husband appeals a circuit court final judgment on the general magistrate’s report and recommendation on the final hearing for dissolution of marriage. We affirm the majority of the final judgment without comment, but write to address two errors requiring remand.
First, the husband argues that the child support guidelines adopted in the final judgment deviated from the requirements of law. Given the husband’s arguments on the issue and the wife’s concession of error, we reverse the child support award and remand for recalculation using the appropriate child support guidelines.
Second, the husband argues that the final judgment is erroneous on its face as it purports to adopt the report and recommendations of the general magistrate, but orders a division of property other than that set forth in the report. . There is an inconsistency between the general magistrate’s award to the wife of 50 percent of the husband’s Fidelity retirement accounts “based on the date of the marriage Sep*1024tember 15, 2001, and the date of filing January 81, 2011,” and the circuit court’s final judgment awarding the wife 50 percent of the Fidelity investment accounts value “as of September 30, 2012.” To the extent this date inconsistency has not been addressed in the qualified domestic relations order, it should be clarified on remand.
AFFIRMED in part, REVERSED in part, and REMANDED with instructions.
LEWIS, C.J., ROBERTS and WOLF, JJ., concur.